Citation Nr: 0309591	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
back disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
back disorder prior to March 20, 2000.

3.  Entitlement to a rating in excess of 10 percent for a 
left ankle disorder.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had three periods of active service.  The first 
period from March 1961 to March 1964, and the second period 
of active service from May 1981 to May 1984 were honorable 
service.  

The third period of active service from November 1987 to 
December 1991 was other than honorable service.  The issue of 
an increased rating for a left foot disorder stems from the 
first period of service, while the increased rating issue for 
a back disorder is from the second period of service.

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which granted an increased rating for a 
left foot disorder from 0 to 10 percent disabling.  A rating 
in excess of 10 percent for a back disorder was denied.   
While the appeal was pending, jurisdiction was transferred to 
the RO in St. Petersburg, Florida, which granted an increased 
rating for the back disorder from 10 to 20 percent disabling 
by rating action in April 2000.  This increase was effective 
from March 20, 2000, the date of a VA examination.  As the 
veteran was not granted the increased rating for the entire 
period of the appeal, this matter remains in appellate 
status.


REMAND

The veteran was accorded an examination for disability 
evaluation purposes in March 2000.  The examiner noted that 
the veteran's claims file was not available.

Subsequently by rating action in April 2000 the disability 
rating for the low back disorder was increased from 10 to 20 
percent disabling.  An increased rating in excess of 10 
percent for the left foot disorder was denied.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

After the case was transferred to the Board by the RO in 
August 2002, the Board undertook additional development of 
the evidence of this case, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  This development consisted of asking the 
veteran to provide information about treatment for his left 
foot and back conditions and scheduling him for a VA 
compensation and pension examination.  In response to the 
Board's development, the veteran provided additional copies 
of service and VA medical records.  Additionally, the veteran 
was afforded examinations in March 2003.  Both examiners 
noted that the claims folder was not available.  

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Likewise, the Board can no 
longer attempt to cure VCAA deficiencies.  The result is that 
the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.  Of course, the review by the 
RO may indicate a need for further development.  Also, the RO 
must notify the appellant of the applicable provisions of 
VCAA, including what evidence is needed to support the claim, 
what evidence VA will develop, and what evidence the veteran 
must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  Since the physicians who examined the 
veteran in March 2003 both commented that 
the claims folder was not available, the 
RO should schedule the veteran for new 
examinations to determine the current 
severity of the service-connected left 
foot and low back disabilities.  The 
claims folder must be made available to 
the examiners prior to the examination.  
Any indicated studies should be 
accomplished.  The examiners should 
provide diagnoses for all current 
pathology of the left foot and back found 
to be present on examination and comment 
on the functional limitations caused by 
the service-connected left foot and low 
back disabilities.

3.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


